Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Applicant’s election of Invention I, Species I of Category I and Species I of Category II in the reply filed on 08/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6, 7, 12, 13 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/2021.
Claims 1-5, 8-11 and 14 are allowable. The restriction requirement among Species I-II of Category I and Species I-III of Category II, as set forth in the Office action mailed on 07/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/22/2021 is partially withdrawn.  Claims 6-7 and 12-13, directed to nonelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 15-17, directed to nonelected invention are withdrawn from consideration because they do not all require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/16/2019 and 10/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Alexander Shei (RN: 74,527) on 8/20/2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 15-17 are cancelled.
In claim 1, line 3, change the term of “it” to: --the photoresist layer--.
In claim 1, line 9, change the term of “the phosphor” to: --the first phosphor--.
In claim 1, line 13, change the term of “blocks;” to: --blocks,--.
In claim 1, line 13, change the term of “the side” to: --side--.
In claim 1, line 18, change the term of “the phosphor” to: --the second phosphor--.
In claim 8, line 4, change the term of “the phosphor” to: --the second phosphor--.
IN THE SPECIFICATION:
In paragraph [0053], line 1, change the term of “620D” to: --600D--.
In paragraph [0053], line 1, change the term of “silicone” to: --silicone 632--.
In paragraph [0053], line 2, change the term of “silicone” to: --silicone 632--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "after curing the condensation cure silicone system, removing the photoresist blocks; after removing the photoresist blocks, depositing reflective structures on side walls of the first plurality of phosphor pixels; after depositing the reflective structures, in a second phosphor deposition step depositing a second phosphor composition at locations in the matrix array formerly occupied by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yeon et al. (US 2019/0181181 A1) teach a LED package using photoresist pattern forming the partition structures and the wavelength converters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        8/20/2021